The court were unanimously of opinion that the seventh count was bad. Judges Pease and Hitchcock were of opinion that all the other six counts were good. Judges Burnet and Sherman were of a different opinion as to some of the counts. The court, therefore, being equally divided on the motion in arrest, it failed; *83, 84and the cause was certified back to Jefferson county, that examination might be had as to the abandonment of the seventh count. If the fact of abandonment is made out, judgment to be entered for the plaintiff on the verdict—otherwise, judgment arrested. †